TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-00-00490-CR


NO. 03-00-00491-CR






Larry Dale Baxter, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT


NOS. B-00-0246-S & B-00-0248-S, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING







PER CURIAM

These are appeals from judgments of conviction for engaging in organized criminal
activity and gambling promotion.  Sentence was suspended in both causes on March 23, 2000. 
There were timely motions for new trial.  The deadline for perfecting appeal was therefore June
21, 2000.  See Tex. R. App. P. 26.2(a)(2).  Notices of appeal were filed on July 12, 2000.  No
extension of time for filing notice of appeal was requested.  See Tex. R. App. P. 26.3.  Under
the circumstances, we lack jurisdiction to dispose of the purported appeals in any manner other
than by dismissing them for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex.
Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).



The appeals are dismissed.


Before Justices Jones, Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed:   August 10, 2000

Do Not Publish